Citation Nr: 1125820	
Decision Date: 07/08/11    Archive Date: 07/15/11

DOCKET NO.  06-13 551	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center in Wichita, Kansas



THE ISSUES

1.  Whether new and material evidence has been received to reopen a claim of entitlement to service connection for a left foot bunionectomy, claimed as secondary to service-connected post-operative scar of the left foot.

2.  Entitlement to service connection for a left foot bunionectomy, claimed as secondary to service-connected post-operative scar of the left foot.

3.  Entitlement to service connection for bilateral plantar fasciitis.



WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Jebby Rasputnis, Associate Counsel


INTRODUCTION

The Veteran served on active duty from March 1985 to May 1992.

These matters were last before the Board of Veterans' Appeals (Board) in June 2009, on appeal of a September 2005 rating decision of the Wichita, Kansas Regional Office (RO) of the Department of Veterans Affairs (VA).   The Board remanded the claims for additional development.

In the decision of September 2005, the RO also denied the Veteran's claim for service connection for residuals of a hysterectomy.  The Veteran timely appealed the denial of that issue, but, during the pendency of her appeal, the RO issued a July 2010 rating decision that granted service connection.  Where a claim for service connection is granted during the pendency of an appeal, a second notice of disagreement (NOD) must thereafter be timely filed to initiate appellate review concerning the compensation level or the effective date assigned for the disability.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).  The Veteran has not filed a second NOD.  Accordingly, since that claim has been granted, it is not before the Board and is not reflected on the title page.

In March 2007, the Veteran was afforded a hearing before the below-signed Veterans Law Judge. A transcript of that hearing has been associated with the claims file.  As part of its present decision, the Board has reviewed the record in depth, including with regard to determining whether the Veteran was afforded her due process rights in the development of evidence through testimony.  At the hearing, the Veteran was afforded an extensive opportunity to present testimony, evidence, and argument.  The transcript reveals appropriate colloquies were conducted between the Veteran and the undersigned, in accordance with Stuckey v. West, 13 Vet. App. 163 (1999) and Constantino v. West, 12 Vet. App. 517 (1999) (relative to the duty of hearing officers to suggest the submission of favorable evidence).

The transcript also reflects that the Veterans Law Judge conducted the hearing in accordance with the statutory duties to "explain fully the issues and suggest the submission of evidence which the claimant may have overlooked and which would be of advantage to the claimant's position," pursuant to 38 C.F.R. § 3.103(c)(2), as explained by the Court in Bryant v. Shinseki, 23 Vet. App. 488 (2010).  Specifically, the transcript of the hearing reflects that the Veterans Law Judge identified the material issue - whether the Veteran had any new evidence of a relationship between a left foot bunionectomy and service.  The Veterans Law Judge asked the Veteran about her diagnoses, her service, prior medical treatment, and medical opinions.  The Board finds that the hearing officer's duties in 38 C.F.R. 
§ 3.103(c)(2) were met and that the Veteran was not prejudiced by the hearing that was provided. See Bryant, 23 Vet. App. at 498 (citing to 38 U.S.C. § 7261(b)(2); Shinseki v. Sanders, 129 S. Ct. 1696, 1704 (2009)).  The March 2007  hearing was legally sufficient.

The issue of entitlement to service connection for plantar fasciitis of the bilateral feet is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  A claim of entitlement to service connection for a left foot bunionectomy, claimed as secondary to service-connected post-operative scar of the left foot, was denied in an October 1999 rating decision that the Veteran did not timely appeal. 

2.  The Veteran submitted a January 2005 petition to reopen the claim for service connection for a left foot bunionectomy.

3.  The evidence associated with the claims file since January 2005 is new and material.

4.  The Veteran did not receive a bunionectomy during service, no bunion manifested during service, and the bunionectomy has not been shown to be causally related to, proximately due to, or the result of, a service-connected disease or injury.


CONCLUSIONS OF LAW

1.  Evidence submitted to reopen the claim of entitlement to service connection for a left foot bunionectomy is new and material, and therefore, the claim is reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2010).

2.  Left foot bunionectomy was not incurred in or as a result of service, may not be so presumed, and is not proximately due to or the result of a service-connected disease or disability. 38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1310 (West 2002); 38 C.F.R. §§ 3.303, 3.310, 3.312 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Under the Veterans Claims Assistance Act of 2000 (VCAA), codified at 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2009), and implemented by 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2009), VA has a duty to notify the Veteran of any information and evidence needed to substantiate and complete his claims.  

The Veteran was notified in March and December 2005 letters of what information and evidence was needed to substantiate a claim for service connection.  A letter dated December 2007 advised the Veteran of how VA assigns disability ratings and effective dates in compliance with the holding of Dingess v. Nicholson, 19 Vet. App. 473 (2006).  


This case was remanded in November 2007 and June 2009 for the AMC to provide corrective VCAA notice to comply with the Court of Appeals for Veterans' Claims (Court) decision in Kent v. Nicholson, 20 Vet. App. 1 (2006).  A July 2009 letter provided corrective notice to the Veteran regarding what information and evidence was needed to reopen and to substantiate her claim for a left foot bunionectomy.  Although this notice, and the Dingess notice, was not provided to the Veteran prior to the initial adjudication in September 2005, the case was later readjudicated in December 2008 and July 2010 supplemental statements of the case, the Board finds that the duty to notify has been met.  See Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); see also Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (the issuance of a fully compliant VCAA notification followed by readjudication of the claim, such as a statement of the case or supplemental statement of the case, is sufficient to cure a timing defect).  

All actions and development, pertinent to the claims herein decided, directed in the 2007 and 2009 remands, have been completed in full.  Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  The case has been returned to the Board for appellate review.  The notice requirements of VCAA, and VA's duty to assist, have been satisfied with respect to the issues decided herein.  All evidence pertinent to the claims, and available to VA, has been obtained and there is sufficient medical evidence on file in order to make a decision.  The Veteran has been given ample opportunity to present evidence and argument in support of her claims.  

Under the law, VA must provide a medical examination or obtain a medical opinion when such action is necessary to make a decision on the claim.  By "necessary" is meant when the evidence of record, including consideration all information and lay or medical evidence including statements of the claimant (A) contains competent evidence that the claimant has a current disability, or persistent or recurrent symptoms of disability; and (B) indicates that the disability or symptoms may be associated with the claimant's active military, naval, or air service; but (C) does not contain sufficient medical evidence for VA to make a decision on the claim.  38 U.S.C.A. § 5103A(d)(2).  Although no VA examination has been provided specifically for the claim of entitlement to service connection for a left foot bunionectomy, the Board notes that the evidence shows that the claimant had no in-service event that caused or aggravated the disability for which service connection is sought.  As such, no examination is warranted.  See Bardwell v. Shinseki, 24 Vet. App. 36 (2010); see also Pond v. West, 12 Vet. App. 341 (1999); Caluza v. Brown, 7 Vet. App. 498 (1995) ((observing that to establish service connection, the record must contain: (1) medical evidence of a current disability, (2) medical evidence, or in certain circumstances, lay testimony of an in-service incurrence or aggravation of an injury or disease, and (3) medical evidence of a nexus between the current disability and the in-service disease or injury)).  Here, there is no evidence of an in-service event causing or aggravating a bunion or bunionectomy.

There is no indication that there exists additional evidence to obtain or any additional notice that should be provided since there is a sufficient basis upon which to find that a reasonable person could be expected to understand what was needed to substantiate the claim.  Any error in the sequence of events or content of the notice is not shown to have affected the essential fairness of the adjudication or to cause injury to the claimant.  See Shinseki v. Sanders, 129 S. Ct. 1696 (2009); see also Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); see also ATD Corp. v. Lydall, Inc., 159 F.3d 534, 549 (Fed. Cir. 1998).

Additionally, all the evidence in the Veteran's claims file has been thoroughly reviewed.  Although an obligation to provide sufficient reasons and bases in support of an appellate decision exists, there is no need to discuss, in detail, all of the evidence submitted by the Veteran or on her behalf.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the entire record must be reviewed, but only such evidence as is relevant must be discussed).  The analysis in this decision focuses on the most salient and relevant evidence, and on what the evidence shows or fails to show with respect to the appeal.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that reasons for rejecting evidence favorable to the claimant be addressed).





New and Material Evidence

The Veteran is seeking to reopen a claim of entitlement to service connection for a left foot bunionectomy.   A claim for service connection for a left foot bunionectomy was previously considered and denied by the RO in an October 1999 rating decision.  The RO denied the claim on the basis that there was no evidence linking a current disability to active duty service.  The 1999 rating decision represents the last final decisions on this matter.  38 U.S.C.A. § 7103(a); 38 C.F.R. § 20.302.  

Under 38 U.S.C. § 7104(b), the Board has no jurisdiction to consider a claim based on the same factual basis as a previously disallowed claim.  King v. Shinseki, 23 Vet. App. 464 (2010); see DiCarlo v. Nicholson, 20 Vet. App. 52, 55 (2006) (holding that res judicata generally applies to VA decisions).  However, the finality of a previously disallowed claim can be overcome by the submission of new and material evidence. See 38 U.S.C. § 5108 ("If new and material evidence is presented or secured with respect to a claim which has been disallowed, the Secretary shall reopen the claim and review the former disposition of the claim."); Cook v. Principi, 318 F.3d 1334, 1339 (Fed. Cir. 2002) (en banc); see also Andrews v. Nicholson, 421 F.3d 1278, 1281 (Fed. Cir. 2005).  A claimant may submit an application or claim to reopen a disallowed claim and VA must provide some limited assistance.  See Paralyzed Veterans of America v. Secretary of Veterans Affairs,345 F.3d 1334, 1341 (Fed. Cir. 2003) (VA will perform document gathering assistance even before claim is reopened); see 38 C.F.R. § 3.159(c)(1)-(3) (2009).

Absent the submission of evidence that is sufficient to reopen the claim, the Board's analysis must cease.  See Barnett v. Brown, 83 F.3d 1380, 1383 (Fed. Cir. 1996); Butler v. Brown, 9 Vet. App. 167, 171 (1996); McGinnis v. Brown, 4 Vet. App. 239, 244 (1993).  The Board may not then proceed to review the issue of whether the duty to assist has been fulfilled, or undertake an examination of the merits of the claim.  The Board will therefore undertake a de novo review of the new and material evidence issues.

In Kent v. Nicholson, 20 Vet. App. 1 (2006), the United States Court of Appeals for Veterans Claims held that when a claimant seeks to reopen a previously denied claim, VA must examine the bases for the denial in the prior decision and advise the claimant what evidence would be necessary to substantiate the element or elements required to establish service connection that were found insufficient in the previous denial.  This notification obligation was accomplished by way of a July 2009 letter.

As general rule, a claim shall be reopened and reviewed if new and material evidence is presented or secured with respect to a claim that is final.  38 U.S.C.A. § 5108; 38 C.F.R. § 3.156.  When a claimant seeks to reopen a final decision, the first inquiry is whether the evidence obtained after the last disallowance is "new and material."  Under 38 C.F.R. § 3.156(a), new evidence means evidence not previously submitted to agency decision makers.  Material evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence of record at the time of the last prior final denial of the claim sought to be reopened and must raise a reasonable possibility of substantiating the claim. 38 C.F.R. § 3.156(a).

When determining whether a claim should be reopened, the credibility of the newly submitted evidence is presumed.  Justus v. Principi, 3 Vet. App. 510 (1992).  In order for evidence to be sufficient to reopen a previously denied claim, it must be both new and material.  If the evidence is new, but not material, the inquiry ends and the claim cannot be reopened.  Smith v. West, 12 Vet. App. 312 (1999).   Furthermore, "material evidence" could be "some new evidence [that] may well contribute to a more complete picture of the circumstances surrounding the origin of the Veteran's injury or disability, even where it will not eventually convince the Board to alter its rating decision."  Hodge v. West, 155 F. 3d 1356, 1363 (Fed. Cir. 1998).  If it is determined that new and material evidence has been submitted, the claim must be reopened.  VA may then proceed to the merits of the claim on the basis of all of the evidence of record.


At the time of the October 1999 rating decision that denied service connection for a left foot bunionectomy, the evidence of record consisted of the Veteran's service treatment records, VA treatment records, and the report of an August 1999 VA examination.  Subsequently, additional VA treatment records, private treatment records, reports of general orthopedic VA examinations, and hearing testimony was associated with the claims file.  The evidence submitted subsequent to the October 1999 rating decision is new and material.

The claim for service connection for a left foot bunionectomy was denied in October 1999 as the medical evidence of record did not show that any etiological relationship existed between the Veteran's active duty service, to include the residuals of removal of a foreign body from the left foot, and the left foot bunionectomy.  Service treatment records associated with the record were silent for any complaints of, or treatments for, bunions, but the Veteran did note foot trouble on a December 1987 self report of medical history.  Service treatment records did reflect treatment for a foreign body (needle) located in the plantar aspect of the left foot.  

VA treatment records associated with the claims file prior to the October 1999 rating decision show that the Veteran reported for treatment of a painful left foot, post service, in November and December 1998.  The November 1998 evaluation revealed no evidence of bony abnormality, but the December evaluation results indicate "a little bit of irritation at the joint and maybe the beginning of arthritic changes" in the first digit of the left foot.  Of particular note, a March 1999 record reflects diagnosis of a painful bunion on the first digit of the left foot; May 1999 records reflect bunionectomy.  The August 1999 VA examination report states that the Veteran was experiencing pain near her great toe in 1998 and sought treatment.  The examiner observed that she was status post bunionectomy with some discomfort and loss of range of motion.

After the March 1999 denial, the Veteran submitted a January 2005 request to reopen her claim of entitlement to service connection.  The RO, subsequently acquired additional VA and private treatment records, as well as reports from two (2) VA medical examinations (provided for other claimed disabilities of the feet) and the Veteran's testimony at a March 2007 hearing.  The additional treatment records reflect that the Veteran continued to receive treatment for pain in her left foot attributed to the bunionectomy, neuroma, tightness of the fascia of the foot, tendonitis, and the residuals of her foreign body removal.  Private treatment notes specifically reflect status post bunionectomy with spurring and some arthritic change.  

The March 2007 hearing transcript shows that the Veteran again contended that she experienced residuals from her bunionectomy and that the bunionectomy was performed to treat symptoms related to her residuals of left foot foreign body removal.  Although the evidence of these diagnoses and treatment is new, it is not material as it does not constitute evidence of any nexus between current disability and service.  The Veteran's contentions as to a relationship between her bunionectomy and her service-connected residuals of foreign body removal are not new.

However, an August 2004 private treatment note states that the Veteran's left foot caused her pain and observes that she had a "bunion in military years ago."  This private treatment note indicates the possible existence of a direct etiological relationship between the Veteran's active duty service and current left foot bunionectomy residuals.

All of the medical evidence submitted after the 1999 rating decision was not previously before agency decisionmakers and thus is new.  Further, the August 2004 private treatment note is material as it relates to an unestablished fact necessary to substantiate the claim, namely, the existence of a relationship between the Veteran's service and her current disability.  As the credibility of this evidence is presumed, pursuant to Justus, 3 Vet. App. 510, this evidence raises a reasonable possibility of substantiating the claim of entitlement to service connection.  Accordingly, the criteria under 38 C.F.R. § 3.156(a) have been met and the claim is reopened.



Service Connection

The Veteran seeks service connection for a left foot bunionectomy, claimed as secondary to service-connected left foot scar residual from in-service removal of a foreign body.  The benefit of the doubt rule provides that a veteran will prevail in a case where the positive evidence is in a relative balance with the negative evidence.  Therefore, a veteran prevails in a claim when (1) the weight of the evidence supports the claim or (2) when the evidence is in equipoise.  It is only when the weight of the evidence is against a veteran's claim that the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Having carefully considered the Veteran's contentions in light of the evidence of record and the applicable law, the Board finds that the preponderance of the evidence is against the claim and, as such, it must be denied.  38 U.S.C.A. § 5107(b); Alemany v. Brown, 9 Vet. App. 518 (1996); Brown v. Brown, 5 Vet. App. 413 (1993) (Under the "benefit-of-the-doubt" rule, only where there exists "an approximate balance of positive and negative evidence regarding the merits of an issue material to the determination of the matter," the claimant shall prevail upon the issue).

The presumption of credibility that attaches to newly-submitted evidence for the purposes of reopening does not extend to a merits determination of the claim.  Justus, supra.  As in other determinations, the Board must then determine the value of all evidence submitted, including lay and medical evidence.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 2006).  The evaluation of evidence generally involves a three-step inquiry.  First, the Board must determine whether the evidence comes from a "competent" source.  The Board must then determine if the evidence is credible, or worthy of belief.  Barr v. Nicholson, 21 Vet. App. 303 at 308 (2007) (Observing that once evidence is determined to be competent, the Board must determine whether such evidence is also credible).  The third step of this inquiry requires the Board to weigh the probative value of the proffered evidence in light of the entirety of the record.  

Competent lay evidence means any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159.  Lay evidence may be competent and sufficient to establish a diagnosis of a condition when:

(1) a layperson is competent to identify the medical condition (i.e., when the layperson will be competent to identify the condition where the condition is simple, for example a broken leg, and sometimes not, for example, a form of cancer);

(2) the layperson is reporting a contemporaneous medical diagnosis, or;

 (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional.  

Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007); see also Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009) (where widow seeking service connection for cause of death of her husband, the Veteran, the Court holding that medical opinion not required to prove nexus between service connected mental disorder and drowning which caused Veteran's death).   

In ascertaining the competency of lay evidence, the Courts have generally held that a layperson is not capable of opining on matters requiring medical knowledge.  Routen v. Brown, 10 Vet. App. 183 (1997).  In certain instances, however, lay evidence has been found to be competent with regard to a disease with "unique and readily identifiable features" that is "capable of lay observation."  See, e.g., Barr v. Nicholson, 21 Vet. App. 303 (2007) (concerning varicose veins); see also Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007) (a dislocated shoulder); Charles v. Principi, 16 Vet. App. 370 (2002) (tinnitus); Falzone v. Brown, 8 Vet. App. 398 (1995) (flatfeet).  Laypersons have also been found to not be competent to provide evidence in more complex medical situations.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (concerning rheumatic fever).  

Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses. 38 C.F.R. § 3.159(a)(1).

After determining the competency and credibility of evidence, the Board must then weigh its probative value.  In this function, the Board may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant. Caluza v. Brown, 7 Vet. App. 498, 511-512 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F.3d 1447 (Fed Cir. 1997) (holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The Veteran has contended that she experienced a bunionectomy as treatment for complications from an in-service surgery to remove a foreign body from her left foot.  Establishing service connection generally requires (1) medical evidence of a current disability; (2) medical or, in certain circumstances, lay evidence of in-service incurrence or aggravation of a disease or injury; and (3) medical evidence of a nexus between the claimed in-service disease or injury and the present disability.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); see Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd per curiam, 78 F.3d 604 (Fed.Cir.1996) (table); see also Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); Hickson v. West, 12 Vet. App. 247, 253 (1999); 38 C.F.R. § 3.303.  

Demonstration of continuity of symptomatology is an alternative method of establishing the second and third Shedden/Caluza element under 38 C.F.R. § 3.303(b).  Barr v. Nicholson, 21 Vet. App. 303 (2007); see Savage v. Brown, 10 Vet. App. 488, 495-97 (1997); see also Clyburn v. West, 12 Vet. App. 296, 302 (1999).  

Continuity of symptomatology may be established if a claimant can demonstrate (1) that a condition was "noted" during service; (2) evidence of post-service continuity of the same symptomatology; and (3) medical or, in certain circumstances, lay evidence of a nexus between the present disability and the post-service symptomatology.  Savage, 10 Vet. App. at 495-96; see Hickson, 12 Vet. App. at 253 (lay evidence of in-service incurrence sufficient in some circumstances for purposes of establishing service connection); 38 C.F.R. § 3.303(b).  

Secondary service connection shall be awarded when a disability is "proximately due to or the result of a service-connected disease or injury." 38 C.F.R. § 3.310(a) (2003).  See Libertine v. Brown, 9 Vet. App. 521, 522 (1996); Harder v. Brown, 5 Vet. App. 183, 187 (1993).  Additional disability resulting from the aggravation of a non-service- connected condition by a service-connected condition is also compensable under 38 C.F.R. § 3.310(a).  Allen v. Brown, 7 Vet. App. 439, 448 (en banc).  Establishing service connection on a secondary basis therefore requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) caused by or (b) aggravated by a service-connected disability.

The Veteran contends that she experiences residuals of a left foot bunionectomy that was performed to treat the residuals of an in-service surgery to remove a foreign body from her left foot.  She also has submitted private medical evidence indicating that she had a bunion during service.

Service treatment records show no complaints of or treatment for a bunion.  However, they reflect treatment for left foot pain.  An August 1984 examination was normal and the Veteran did not report any foot trouble on an accompanying self report of medical history.  However, in October 1986, she reported for treatment of left foot pain and an October 1986 x-ray report revealed a two (2) centimenter needle along the plantar aspect of the Veteran's left foot.  A December 1987 examination was normal, but the Veteran reported on an accompanying self report of medical history that she experienced foot trouble.  Further explanation on the self report indicates that she had a foreign body in her left foot , but had "no problems now."  In June 1989 she again reported for treatment of left foot pain and was noted to have tenderness to palpation over the area of the needle.  A July 1989 inpatient treatment note indicates that the Veteran received surgery to have the foreign body removed from her left foot.  

An August 1989 service treatment note observes that the Veteran continued to have tenderness over the area of the needle and diagnosed her with status post excision of a pin with possible nerve entrapment.  In September 1989 the Veteran was diagnosed with pes planus of the left foot.  In January 1990, she was diagnosed with plantar fasciitis of the left foot.  A December 1990 treatment note indicates that the Veteran was experiencing elevation of the lateral aspect of the left foot and was diagnosed with a possible infection; she was instructed to cleanse and bandage the area.  In March 1992, the Veteran reported pain from a growth on her left foot; she was diagnosed with a plantar wart on the edge of her left foot.

Subsequent to service, the Veteran sought additional treatment for her left foot.  She reported for treatment of a painful left foot in November and December 1998.  The November 1998 evaluation revealed no evidence of bony abnormality, but the December evaluation results indicated "a little bit of irritation at the joint and maybe the beginning of arthritic changes" in the first digit of the left foot.  A March 1999 record reflects diagnosis of a painful bunion on the first digit of the left foot.  She received a bunionectomy in May 1999 and the records reflect that procedure was conducted due to a bunion that was diagnosed per her complaints of "several months" of pain in the first toe of the left foot.  The August 1999 VA examination report states that the Veteran reported experiencing pain near her left great toe in 1998.  The examiner observed that she was status post bunionectomy with some discomfort and loss of range of motion.

An August 2004 private treatment note reflects that the Veteran reported her left foot had caused her pain since service.  The physician noted that she experienced "old injuries from the military" and had a "bunion in the military years ago."  A January 2005 x-ray report showed her left foot to be status post bunionectomy with spurring rubbing in between the fourth and fifth metatarsals with a bit of arthritic change.  In April 2005 she was diagnosed with mechanical foot pain.

A VA examination was conducted in July 2005 in conjunction with claims of entitlement to service connection for plantar fasciitis and for an increased disability rating for residuals of the foreign body removal.  The examiner noted that the Veteran had a foreign body removed from her left foot during service and "later developed a bunion on left great toe."  The examiner observed a bunionectomy scar on the left great toe that was well-healed.  Upon examination, the Veteran demonstrated pain in the plantar aspect of the left heel and the plantar aspect of the left toes.  The report reflects that the Veteran informed the examiner that the bunionectomy was performed "as a possible solution to left foot pain" residual from the extraction of the foreign body.  

In November 2005, the Veteran again reported for treatment of left foot pain.  The treatment note reflects that she identified her heel as the origin of pain and stated that her left heel began to hurt after her bunionectomy.  She was diagnosed with a Morton's neuroma and plantar fasciitis in the left foot.

A November 2005 letter from the Veteran reiterates her contention that the bunionectomy was performed to decrease pain from the foreign body excision, but instead made that pain worse.  January 2006 lay statements from the Veteran's daughter and friend reflect their observations that left foot issues caused her much pain.

A February 2006 treatment note reflects the Veteran's diagnosis as bilateral pes planus with Morton's neuroma of the left foot.

A July 2007 VA treatment note reflects that the Veteran was seen again for complaints of left foot pain.  She was observed to have bone exostosis resulting in a neuroma.  An August 2007 note opines that the neuroma was residual from prior surgery and observes slight hallux valgus of the left foot.  Bone spurs from the left third and fourth metarsals were removed in August 2007.

A VA examination was conducted in November 2008 in conjunction with a claim of entitlement to service connection for plantar fasciitis.  The examiner noted the Veteran's "tendency to recurrence of the bunion."

Lay evidence may be competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  However, whether lay evidence is competent and sufficient in a particular case is a fact issue.  Jandreau v. Nicholson, 492 F. 3d 1372 (Fed. Cir. 2007).  A veteran is competent to report the circumstances of service as well as visible injuries incurred during service.  38 C.F.R. § 3.159(a)(2).  The United States Court of Appeals for the Federal Circuit (Federal Circuit) has explicitly rejected the view that "competent medical evidence is required ... [when] the determinative issue involves either medical etiology or a medical diagnosis."  Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); see also Buchanan v. Nicholson, 451 F.3d 1331, 1337 (Fed. Cir. 2006) ("[T]he Board cannot determine that lay evidence lacks credibility merely because it is unaccompanied by contemporaneous medical evidence.").

However, after a determination of competence is made, the Board is obligated to determine whether lay evidence is credible.  Buchanan v. Nicholson, 451 F.3d 1331 (Fed. Cir. 1331); see Owens v. Brown, 7 Vet. App. 429 (1995); Gabrielson v. Brown, 7 Vet. App. 36 (1994).  It is the responsibility of the Board to assess the credibility and weight to be given the evidence.  Wood v. Derwinski, 1 Vet. App. 190, 192-93 (1992).  

The Veteran is competent to report the circumstances of her service, but she has not reported experiencing a bunion during active duty.  Although the August 2004 private physician stated that she did have a bunion during service, the Veteran has contended that the 1999 bunionectomy was conducted not to treat a bunion, but in order to treat residual pain from her in-service left foot foreign body excision.  Although, per Davidson, the Board cannot find a Veteran's lay evidence not credible solely on the basis of the lack of service treatment records, in the evaluation of evidence, VA adjudicators may properly consider internal inconsistency, facial plausibility, and consistency with other evidence submitted on behalf of the claimant.  Caluza v. Brown, 7 Vet. App. 498 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996) (per curiam) (table); see Madden v. Brown, 125 F. 3d 1447, 1481 (Fed. Cir. 1997); (Holding that the Board has the "authority to discount the weight and probative value of evidence in light of its inherent characteristics in its relationship to other items of evidence").

The August 2004 private physician's statement is presumably based on a history provided by the Veteran, which the Board finds not credible based on internal inconsistency and facial plausibility:  she was seen multiple times during service for complaints of left foot pain and treatment providers at no time observed a bunion; she was treated in 1999 for a bunion and records of that procedure reflect that she complained of "months" (rather than years) of pain; a November 1998 evaluation showed no evidence of bony abnormality; the August 1999 VA examination report reflects that the Veteran did not experiencing pain near her great toe until 1998.  See Caluza, 7 Vet. App. 498.  

Further, a medical opinion premised upon an unsubstantiated account is generally of no probative value, and does not serve to verify the occurrences described.  Swann v. Brown, 5 Vet. App. 229 (1993).  See also Reonal v. Brown, 5 Vet. App. 458 (1993) (the Board is not bound to accept a physician's opinion when it is based exclusively on the recitations of a claimant).  The probative value of a medical opinion also depends upon whether it is factually accurate, fully articulated, and contains sound reasoning for the conclusion.  Nieves- Rodriguez v. Peake, 22 Vet. App. 295 (2008).

As such, there is no evidence of probative value indicating that the Veteran had a bunion during service.   See Holbrook v. Brown, 8 Vet. App. 91 (1995) (The Board has the fundamental authority to decide a claim in the alternative).  Further, although the Veteran contends that the bunionectomy was performed as a treatment for her service-connected residuals of foreign body excision, the medical evidence clearly reflects that the bunionectomy was performed in 1999 to treat a bunion, which was not observed prior to 1998.  The Courts also have held that, generally, a layperson is not capable of opining on matters requiring medical knowledge.  Routen, 10 Vet. App. 183.  


Accordingly, the Board finds that there is no competent and credible evidence showing that the Veteran has a current bunionectomy disability as the result of a her active duty service or a service-connected disability.  As the preponderance of the evidence is unfavorable on this claim, the benefit-of-the-doubt doctrine is not applicable and the claim must be denied.  38 U.S.C.A. § 5107(b); 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).


ORDER

New and material evidence having been received, the petition to reopen a claim of entitlement to service connection for a left foot bunionectomy is granted, to this extent only.

Service connection for the residuals of a left foot bunionectomy is denied. 


REMAND

The RO/AMC has not secured an adequate medical opinion to evaluate the claim of service connection for bilateral plantar fasciitis.  The claim will therefore again be remanded.  

In November 2007, the Board instructed the RO/AMC to afford the Veteran a VA examination to determine whether she experiences plantar fasciitis and, if so, if any current plantar fasciitis was the result of service.  An orthopedic examination was conducted in November 2008 and the report reflects that the examiner observed "pain due to tightness of [] the plantar fascia."  However, the examiner did not provide an opinion as to the etiology of any plantar fasciitis.  

Due to this omission, the Board again remanded the claim in June 2009, directing the examiner to express an opinion as to whether bilateral plantar fasciitis was caused or aggravated by any incident of military service.

The Veteran was afforded another VA examination, by the same examiner, in October 2009.  The examiner stated that the Veteran did not present with plantar fasciitis.  The examination report again reflects no opinion as to etiology.
Under McClain v. Nicholson, 21 Vet. App. 319, 321 (2007),  a claim for service connection may be valid even when there is no current diagnosis of the claimed disability as long as a claimant has submitted evidence of symptoms of the disability during the pendency of the appeal.  21 Vet. App. 319.  

The 2008 VA examination report indicates that the Veteran has experienced plantar fasciitis during the pendency of this appeal.  The 2009 examination report did not respond to the Board's remand directives to express an opinion as to the etiology of any plantar fasciitis or pain.  The resulting examination report is therefore inadequate and must be returned to the examiner for a clarifying opinion.  See 38 C.F.R. § 4.2.

If the findings on an examination report are incomplete, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes.  Id.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

The appeal is therefore REMANDED to the RO/AMC for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2010).  Expedited handling is requested.)

1.  Ascertain if the Veteran has received any VA, non-VA, or other medical treatment that is not evidenced by the current record.  Provide her with the necessary authorizations for the release of any private treatment records not currently on file.  Obtain these records and associate them with the claims folder.

2.  In accordance with 38 C.F.R. § 4.2, return the Veteran's claims file to the October 2009 examiner (if unavailable, the file should be provided to another physician of suitable background and experience) to determine whether or not the Veteran has, or had in 2008, bilateral plantar fasciitis that is likely etiologically related to active duty service.  The following considerations will govern the review:

a. The entire claims folder and a copy of this remand must be made available to the reviewer.  The examination report must reflect review of the claims folders; although review of the entire claims file is required, the examiner's attention is  drawn to the following evidence:

i. Service records dated May 1986, January 1990, and August 1990 showing that the Veteran had tightness of the plantar fascia;

ii. A December 1998 private medical record noting suspect plantar fasciitis; 

iii. A July 2007 VA examination report reflecting plantar neuritis;

iv. A November 2005 VA treatment note diagnosing severe plantar fasciitis on the left; and 

v. The November 2008 VA examination report stating that the Veteran "definitely" has pain due to the tightness of the plantar fascia.

b. After reviewing the claims file, the examiner must provide a medical opinion as to whether it is likely that any current, or former (since the Veteran's January 2005 claim) plantar fasciitis is the result of the Veteran's in-service experiences.  

i. The examiner must provide a full statement of the basis (or bases) for the conclusion reached.

ii. If determining in his or her own professional medical opinion, that an opinion cannot be rendered without resort to speculation, he or she must so state and explain why - whether there is inadequate factual information, whether the question falls within the limits of current medical knowledge or scientific development, whether the cause of the condition in question is truly unknowable, and/or whether the question is so outside the norm of practice that it is really impossible for the examiner to use his or her medical expertise and training to render an opinion.

3.  After the above has been completed, review the claims file and ensure that all of the foregoing development actions have been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.  If any report does not include adequate responses to the specific opinions requested, it must be returned to the providing physician for corrective action.

4.  Thereafter, consider all of the evidence of record and readjudicate the Veteran's claim for service connection.  Provide the Veteran with a supplemental statement of the case (SSOC).  The SSOC must contain notice of all relevant actions taken on the claim, to include a summary of the evidence and applicable law and regulations considered pertinent to the issues currently on appeal.  An appropriate period of time should be allowed for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

The Veteran is hereby notified that it is her responsibility to report for any examination and to cooperate in the development of the claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2010).   In the event that the Veteran does not report for any scheduled examination, documentation should be obtained which shows that notice scheduling the examination was sent to the last known address.   It should also be indicated whether any sent notice was returned as undeliverable.

The RO and the Veteran are advised that the Board is obligated by law to ensure that the RO complies with its directives, as well as those of the appellate courts.  It has been held that compliance by the Board or the RO is neither optional nor discretionary.  Where the remand orders of the Board or the Courts are not complied with, the Board errs as a matter of law when it fails to ensure compliance.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court 
of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
Vito A. Clementi
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


